DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1-4, 8, 9, 15, and 16 are amended. Claims 5, 6, 10-13, and 17-20 are as previously presented. Claims 7 and 14 are original. This is a final office action in response to the arguments and amendments filed 8/25/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 8/25/2021, have been fully considered.
Regarding the arguments pertaining to the previously made objection to the specification (presented on p. 7 under the heading “Objections to the Specification”), the arguments are persuasive and the objection is therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 8 under the heading “Rejections under 35 U.S.C. §112”), the arguments and amendments are persuasive. Therefore, the previously made rejections have been withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 9-11 under the heading “Rejections under 35 U.S.C. § 103”), the arguments are not persuasive.
Particularly, the arguments (p. 10) state that the reference US2015/0239320A1 (Eisenhour et al.) does not teach the requirement of the independent claims wherein an amount of the reduction is based on at least one of the speed of the vehicle or detecting of a presence of a sound-reflecting structure proximate to the vehicle, because the speed of the vehicle is merely a binary predictor of when noise may need to be reduced (it is noted that Claims 1 and 15 recite an “amount” however the term does not appear in independent Claim 8). The office respectfully disagrees. It is noted that the claims do not positively recite a processor function or method step to calculate or lookup a reduction amount. The broadest reasonable interpretation of the claim language therefore encompasses any case or situation that reads on the recited limitation regarding the amount. Eisenhour et al. teaches that blower speed will either be reduced in S9 (by an amount corresponding to the difference between the blower speed and the limit) or will continue to be operated at the original speed (corresponding to a reduction amount of zero), which is based on the vehicle speed determination in S3. In other words, the reduction (the change in speed from S7 to S9) occurs as a result of a prior evaluation of speed of the vehicle as well as evaluation of the current blower speed, and the amount of reduction that occurs is therefore based on the speed of the vehicle.  The office therefore maintains that the reference Eisenhour et al. reads on the limitation. 
Additionally, the arguments (p. 9) emphasize the claim language of the processor to “reduce a level of the noise entering the vehicle through a window of the vehicle” in Claim 1, and (p. 10-11) states Eisenhour et al. does not explicitly teach this, and that the teaching reference US2014/0223943A1 (Ichishi et al.) does not cure the deficiency.  While the office agrees that Eisenhour et al. does not explicitly recite noise entering the vehicle through a window, the office maintains that the combination of Eisenhour et al. and Ichishi et al. reads on the claim limitation. In the rejection of Claim 1 under 103, it is established that Eisenhour et al. discloses a vehicle window being open. The arguments (p. 10) recite that Ichishi et al. only teaches noise outside the passenger compartment based on [0005], however Ichishi et al. in [0005] additionally recites persons “around the vehicle,” which could be any person in the vicinity a vehicle, and does not exclude those inside the vehicle. Further, Ichishi et al. teaches noises from vehicle components may bounce off surfaces [0009-0011], which acoustic effect is understood by one of ordinary skill in the art to disperse the sound in many directions, including the direction toward the vehicle (see, for example, NPL Publication "Implementation of a numerical tool for estimating the sound noise caused by road traffic in urban area," p. 212, Figure 2, total noise being a result of reflection which can be toward the vehicle and diffraction, attenuation, and geometry of urban environments). The reference Eisenhour et al. therefore teaches noise from a vehicle component when a window is open, and the evidence of Ichishi et al. teaching vehicle component noise reflections in the vicinity of the vehicle, which would therefore enter the cabin. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). As the reduction of noise entering through the window is only an intended result and the prior art meets all structural limitations (the sensors, processor and functions performed), the result of reducing noise does not differentiate the claim over the prior art.
Additionally, the arguments (p. 11) recite that one of ordinary skill in the art would not have been motivated to combine Eisenhour et al. and Ichishi et al. because Eisenhour et al. pertains to noise in the vehicle cabin. However the references of Eisenhour et al. and Ichishi et al. are solving the same Eisenhour et al. with additional sound-reduction techniques with the motivation of further reducing obtrusive effects of noise (Ichishi et al. [0009-0011]) as reflected vehicle noise is obtrusive to all people around the vicinity of a vehicle (Ichishi et al. [0005]). Therefore the rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0239320A1 (Eisenhour et al.) in view of Publication US2014/0223943A1 (Ichishi et al.).
Regarding Claim 1, Eisenhour et al. discloses a vehicle (see Figure 1, [0014]) comprising:
an operational component external to a cabin of the vehicle (see Figure 2, [0015-0016], blower 24 which is upstream of air outlets into the passenger compartment (i.e. external to the volume that defines the compartment)), wherein noise generated by the operational component increases with a duty of the operational component (see [0024, 0045] higher noise of the blower corresponding to higher airflow and higher blower speed (duty)); and
a computer processor (see [0056] controller 34 may be a processor) configured to reduce a level of the noise by reducing the duty of the operational component when the window of the vehicle is open (see [0041] when the driver’s window is open (yes in S2), and [0045] blower speed Bspeed is greater than a Limit speed in S7, then [0046] in S9 the blower speed is set to be the limit, i.e. the duty is reduced as compared to the previous Bspeed value), an amount of the reduction of the duty being based on at least one of:
a speed of the vehicle (see Figure 5, the determination and reduction amount that occurs between S7 and S9 are based on a previous comparison of speed of the vehicle in S3 for a “No” in S3 rather than a “Yes” at S3 which leads to a zero amount of reduction if the blower continues to be operated at Bspeed in S8), and
detecting a presence of a sound-reflecting structure proximate to the vehicle.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Eisenhour et al. does not explicitly recite reducing the duty:
to reduce a level of the noise entering the vehicle through a window of the vehicle
Examiner's note: this phrase merely recites an intended use or result of the “reducing” and therefore receives little patentable weight, however for the purposes of compact prosecution a full rejection of the limitation is provided.

However Ichishi et al. teaches a vehicle (see Figure 1, [0034] air conditioning system in a vehicle,) including operational components (see Figure 1 air conditioning components such as [0042] compressor 11 or [0053] blower fan 16a for a heat exchanger) the components making noise,
the noise entering the vehicle through the window (see [0009-0011] noise emitted from air conditioner components can bounce off a wall or ceiling and generate an offensive sound and the invention aims to balance occupant comfort and noise offense, i.e. the noise may be directed back to the vehicle and therefore enters through vehicle surfaces including [0091] windows).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the noise of air conditioning components, as described in Eisenhour et al. may enter the vehicle windows, as is taught by Ichishi et al., and to modify Eisenhour et al. to consider environmental factors for this reason, as is taught by Ichishi et al., with the motivation of enhancing the robustness of the system and increase user satisfaction by avoiding obtrusive noise generation (see Ichishi et al. [0009-0011]).

Regarding Claim 2, Eisenhour et al. discloses the vehicle of claim 1, wherein:
the operational component includes a rotating component (see Figure 2, and Claim 1, blower 24 being a rotating fan type motor and component);
the noise generated by the operational component increases with a speed of rotation of the rotating component (see [0024, 0045] higher noise of the blower corresponding to higher airflow and higher blower speed (duty)); and
 (see [0041] based on the driver’s window being in an open position (yes in S2)) and at least one of:
the speed of the vehicle (see Figure 5, the determination and reduction in S7 and S9 are based on the speed of the vehicle considered and a “No” in S3 rather than a “Yes” at S3 which leads to a zero amount of reduction if the blower continues to be operated at Bspeed in S8), and
the presence of the sound-reflecting structure proximate to the vehicle.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 3, Eisenhour et al. discloses the vehicle of claim 1, further comprising:
one or more sensors configured to detect a position of the window of the vehicle (see [0030-0031] window sensor 52 detecting open and closed positions or every position the window is moved to) and at least one of:
the speed of the vehicle (see [0030] speed sensor 54), and
the presence of the sound-reflecting structure proximate to the vehicle.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 4, Eisenhour et al. discloses the vehicle of claim 1, wherein the controller is further configured to reduce the duty of the operational component (see Figure 5, [0045-0046] reduction from Bspeed to Limit) responsive to:
 (see Figure 5, [0041] “No” in S3, wherein the speed is not greater than some value that is “approximately zero.” I.e. in a case where speed is zero, speed is less than some small “approximately zero” threshold speed.)

Regarding Claim 6, Eisenhour et al. does not explicitly recite the vehicle of claim 4, wherein the computer processor is further configured to further reduce the duty of the operational component responsive to:
the sound-reflecting structure being proximate to the vehicle.

However Ichishi et al. teaches the vehicle as recited above,
wherein the computer processor is further configured to further reduce the duty of the operational component (see [0231] reducing noise by decreasing an upper limit value for a compressor capability [0045] by speed control or [0241] an availability factor of the blower fan [0176] by speed control) responsive to:
the sound-reflecting structure being proximate to the vehicle (see [0231, 0241], the reduction in response to the determination that the vehicle may be in a garage or parking lot with walls or ceilings that sound may bounce off of).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the “Limit” value of Eisenhour et al. to be decreased in response to a sound-reflecting structure, as is taught by Ichishi et al., resulting in the processor being configured to “further reduce” the duty as compared to the original Bspeed and first reduction to the “Limit” speed, with the motivation of enhancing the utility and flexibility of the vehicle to balance occupant needs and noise generation (see Ichishi et al. [0009-0011]).

Regarding Claim 7, Eisenhour et al. discloses the vehicle of claim 1, wherein the rotating component comprises at least one of:
an electric cooling fan (see Figure 2, blower 24 being a fan type air blower and [0024] under electric control);
an electric compressor;
an alternator;
a power steering pump; and
a water pump.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 8, Eisenhour et al. discloses a method (see Figure 5, [0039]) for a vehicle (see Figure 1, [0014]), the method comprising:
one or more sensors detecting a position of a window of the vehicle (see [0041] step S2 detecting window open state via window sensor 52); and
an electronic control unit (ECU) (see [0056] controller 34, a microcomputer) reducing a level of noise by reducing a duty of an operational component of the vehicle when the window of the vehicle is open (see [0041] when the driver’s window is open (yes in S2), and [0045] blower speed Bspeed is greater than a Limit speed in S7, then [0046] in S9 the blower speed is set to be the limit, i.e. the duty is reduced as compared to the previous Bspeed value, which (see [0024, 0045]) reduces noise), the reduction of the duty being based on at least one of:
a speed of the vehicle (see Figure 5, the determination and reduction in S7 and S9 are based on the speed of the vehicle considered and a “No” in S3 rather than a “Yes” at S3 which leads to a zero amount of reduction if the blower continues to be operated at Bspeed in S8), and

Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
wherein the operational component is external to a cabin of the vehicle (see Figure 2, [0015-0016], blower 24 is upstream of air outlets into the passenger compartment (i.e. external to the volume that defines the compartment)); and
wherein noise generated by the operational component increases with a duty of the operational component (see [0024, 0045] higher noise of the blower corresponding to higher airflow and higher blower speed (duty)).

Eisenhour et al. does not explicitly recite:
reducing a level of noise entering the vehicle through the window.
Examiner's note: this phrase merely recites an intended use or result of the “reducing” and therefore receives little patentable weight, however for the purposes of compact prosecution a full rejection of the limitation is provided.

However Ichishi et al. teaches a method in a vehicle (see Figures 7-9 and [0034] air conditioning system in a vehicle) including operational components (see Figure 1 air conditioning components such as [0042] compressor 11 or [0053] blower fan 16a for a heat exchanger) the components making noise,
the noise entering the vehicle through the window (see [0009-0011] noise emitted from air conditioner components can bounce off a wall or ceiling and generate an offensive sound and the invention aims to balance occupant comfort and noise offense, i.e. the noise may be directed back to the vehicle and therefore enters through vehicle surfaces including [0091] windows).
Eisenhour et al. may enter the vehicle windows, as is taught by Ichishi et al., and to modify Eisenhour et al. to consider environmental factors for this reason, as is taught by Ichishi et al., with the motivation of enhancing the robustness of the system and increase user satisfaction by avoiding obtrusive noise generation (see Ichishi et al. [0009-0011]).

Regarding Claim 9, Eisenhour et al. discloses the method of claim 8, wherein:
the operational component includes a rotating component (see Figure 2, and Claim 1, blower 24 being a rotating fan type motor and component);
the noise generated by the operational component increases with a speed of rotation of the rotating component (see [0024, 0045] higher noise of the blower corresponding to higher airflow and higher blower speed (duty)); and
reducing the duty of the operational component comprises reducing the speed of rotation of the rotating component (see Figure 5, the determination and reduction in S7 and S9 controlling blower speed which (see Figure 2, and Claim 1) is a rotation speed).

Regarding Claim 10, Eisenhour et al. discloses the method of claim 8, further comprising:
the one or more sensors detecting at least one of:
the speed of the vehicle (see [0030] speed sensor 54), and
the presence of the sound-reflecting structure proximate to the vehicle.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Regarding Claim 11, Eisenhour et al. discloses the method of claim 8, further comprising:
the ECU reducing the duty of the operational component (see Figure 5, [0045-0046] reduction from Bspeed to Limit) responsive to the window of the vehicle being open (see Figure 5, [0041] “Yes” in S2), and
the speed of the vehicle being less than a speed threshold (see Figure 5, [0041] “No” in S3, wherein the speed is not greater than some value that is “approximately zero.” I.e. in a case where speed is zero, speed is less than some small “approximately zero” threshold speed.).
Regarding Claim 13, Eisenhour et al. does not explicitly recite the method of claim 11, further comprising:
the ECU further reducing the duty of the operational component responsive to the sound-reflecting structure being proximate to the vehicle.

However Ichishi et al. teaches the method as recited above,
the ECU further reducing the duty of the operational component (see [0231] reducing noise by decreasing an upper limit value for a compressor capability [0045] by speed control or [0241] an availability factor of the blower fan [0176] by speed control) responsive to the sound-reflecting structure being proximate to the vehicle (see [0231, 0241], the reduction in response to the determination that the vehicle may be in a garage or parking lot with walls or ceilings that sound may bounce off of).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the “Limit” value of Eisenhour et al. to be decreased in response to a sound-reflecting structure, as is taught by Ichishi et al., resulting in the ECU “further” reducing the duty as compared to the original Bspeed and first reduction to the “Limit” value, with the motivation of enhancing the utility (see Ichishi et al. [0009-0011]).

Regarding Claim 14, Eisenhour et al. discloses the method of claim 8, wherein the rotating component comprises at least one of:
an electric cooling fan (see Figure 2, blower 24 being a fan type air blower and [0024] under electric control);
an electric compressor;
an alternator;
a power steering pump; and
a water pump.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 15, Eisenhour et al. discloses a non-transitory computer-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine- readable storage medium comprising instructions to cause the hardware processor to perform a method for a vehicle (see [0056] controller 34 being a processor with programs in a memory circuit), the method comprising:
determining a position of a window of the vehicle (see [0041] step S2 detecting window open state via window sensor 52, performing (Figure 5) a method (Figure 1) in a vehicle); and
reducing an amount of noise by reducing the duty of the operational component (see [0039], controller 34 performing the mode in Figure 5, including [0046] controlling the blower speed (Bspeed) of blower 24 (an operational component)) when the window of the vehicle is open (see [0041] when the driver’s window is open (yes in S2), and [0045] blower speed Bspeed is greater than a Limit speed in S7, then [0046] in S9 the blower speed is set to be the limit, i.e. the duty is reduced as compared to the previous Bspeed value), an amount by which the duty of the operational component is reduced is based on at least one of:
a speed of the vehicle (see Figure 5, the determination and reduction in S7 and S9 are based on the speed of the vehicle considered and a “No” in S3 rather than a “Yes” at S3 which leads to a zero amount of reduction if the blower continues to be operated at Bspeed in S8), and 
a presence of a sound-reflecting structure proximate to the vehicle;
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
wherein the operational component is external to a cabin of the vehicle (see Figure 2, [0015-0016], blower 24 is upstream of air outlets into the passenger compartment (i.e. external to the volume that defines the compartment)); and
wherein noise generated by the operational component increases with a duty of the operational component (see [0024, 0045] higher noise of the blower corresponding to higher airflow and higher blower speed (duty)).

Eisenhour et al. does not explicitly recite reducing the duty:
reducing an amount of noise entering through the window of the vehicle.
Examiner's note: this phrase merely recites an intended use or result of the “reducing” and therefore receives little patentable weight, however for the purposes of compact prosecution a full rejection of the limitation is provided.

 Ichishi et al. teaches a method in a vehicle (see Figures 7-9 and [0034] air conditioning system in a vehicle) including operational components (see Figure 1 air conditioning components such as [0042] compressor 11 or [0053] blower fan 16a for a heat exchanger) the components making noise,
the noise entering through the window (see [0009-0011] noise emitted from air conditioner components can bounce off a wall or ceiling and generate an offensive sound and the invention aims to balance occupant comfort and noise offense, i.e. the noise may be directed back to the vehicle and therefore enters through vehicle surfaces including [0091] windows).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the noise of air conditioning components, as described in Eisenhour et al. may enter the vehicle windows, as is taught by Ichishi et al., and to modify Eisenhour et al. to consider environmental factors for this reason, as is taught by Ichishi et al., with the motivation of enhancing the robustness of the system and increase user satisfaction by avoiding obtrusive noise generation (see Ichishi et al. [0009-0011]).

Regarding Claim 16, Eisenhour et al. discloses the computer-readable storage medium of claim 15, wherein:
the operational component includes a rotating component (see Figure 2, and Claim 1, blower 24 being a rotating fan type motor and component); 
the noise generated by the operational component increases with a speed of rotation of the rotating component (see [0024, 0045] higher noise of the blower corresponding to higher airflow and higher blower speed (duty)); and
 reducing the duty of an operational component comprises reducing the speed of rotation of the rotating component (see Figure 5, the determination and reduction in S7 and S9 reducing speed which (Figure 2, and Claim 1) is of a rotating component).
Regarding Claim 17, Eisenhour et al. discloses the computer-readable storage medium of claim 15, wherein the method further comprises:
detecting at least one of:
the speed of the vehicle (see [0030] speed sensor 54), and
the presence of the sound-reflecting structure proximate to the vehicle. 
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 18, Eisenhour et al. discloses the computer-readable storage medium of claim 15, wherein the method further comprises:
reducing the duty of the operational component (see Figure 5, [0045-0046] reduction from Bspeed to Limit) responsive to the window of the vehicle being open (see Figure 5, [0041] “Yes” in S2), and
the speed of the vehicle being less than a speed threshold (see Figure 5, [0041] “No” in S3, wherein the speed is not greater than some value that is “approximately zero.” I.e. in a case where speed is zero, speed is less than some small “approximately zero” threshold speed.).

Regarding Claim 20, Eisenhour et al. does not explicitly recite the computer-readable storage medium of claim 18, wherein the method further comprises:
further reducing the duty of the operational component responsive to the sound- reflecting structure being proximate to the vehicle.

 Ichishi et al. teaches the method as recited above, wherein the method further comprises:
further reducing the duty of the operational component (see [0231] reducing noise by decreasing an upper limit value for a compressor capability [0045] by speed control or [0241] an availability factor of the blower fan [0176] by speed control) responsive to the sound- reflecting structure being proximate to the vehicle (see [0231, 0241], the reduction in response to the determination that the vehicle may be in a garage or parking lot with walls or ceilings that sound may bounce off of).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the “Limit” value of Eisenhour et al. to be decreased in response to a sound-reflecting structure, as is taught by Ichishi et al., resulting in the program “further” reducing the duty as compared to the original Bspeed and first reduction to the “Limit” value, with the motivation of enhancing the utility and flexibility of the vehicle to balance occupant needs and noise generation (see Ichishi et al. [0009-0011]).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0239320A1 (Eisenhour et al.) in view of Publication US2014/0223943A1 (Ichishi et al.), further in view of Publication US2018/0105022A1 (Jones et al.).
Regarding Claim 5, Eisenhour et al. further discloses the vehicle comprising a memory (see [0056]).

Eisenhour et al. does not explicitly recite the vehicle of claim 4, further comprising:
a memory configured to store a duty map;


However Jones et al. teaches a technique for blower duty control in vehicle applications (see e.g. Figure 1, Claim 7 controlling blower power) for comprising:
a memory configured to store a duty map (see [0020] a table stored in the memory storage device for duty cycle information);
wherein the computer processor is further configured to reduce the duty of the operational component according to the duty map (see [0023] the processing module controlling the blower to a particular speed, and a lower adjusted value can be based on duty cycle as defined by the table).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Eisenhour et al. to use a duty map for control, as is taught by Jones et al., with the motivation of enhancing the robustness of the system and flexibility to provide additional control schemes during startup (see e.g. Jones et al. [0009]).

Regarding Claim 12, Eisenhour et al. further discloses the ECU comprising a memory (see [0056]).

Eisenhour et al. does not explicitly recite the method of claim 11, further comprising:
the ECU storing a duty map; and
the ECU reducing the duty of the operational component according to the duty map.

However Jones et al. teaches a technique for blower duty control in vehicle applications (see e.g. Figure 1, Claim 7 controlling blower power) for comprising:
 (see [0020] a table stored in the memory storage device for duty cycle information); and
the ECU reducing the duty of the operational component according to the duty map (see [0023] the processing module controlling the blower to a particular speed, and a lower adjusted value can be based on duty cycle as defined by the table).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Eisenhour et al. to use a duty map for control, as is taught by Jones et al., with the motivation of enhancing the robustness of the system and flexibility to provide additional control schemes during startup (see e.g. Jones et al. [0009]).
Regarding Claim 19, Eisenhour et al. further discloses the vehicle comprising a memory (see [0056]).

Eisenhour et al. does not explicitly recite the computer-readable storage medium of claim 18, wherein the method further comprises:
storing a duty map; and
reducing the duty of the operational component according to the duty map.

However Jones et al. teaches a technique for blower duty control in vehicle applications (see e.g. Figure 1, Claim 7 controlling blower power) for comprising:
storing a duty map (see [0020] a table stored in the memory storage device for duty cycle information); and
 (see [0023] the processing module controlling the blower to a particular speed, and a lower adjusted value can be based on duty cycle as defined by the table).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Eisenhour et al. to use a duty map for control, as is taught by Jones et al., with the motivation of enhancing the robustness of the system and flexibility to provide additional control schemes during startup (see e.g. Jones et al. [0009]).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20100082201-A1 teaches subject matter including addressing of vehicle noise levels for a vehicle based on speed and window condition (see e.g. [0029]).
JP-2006347495-A teaches subject matter including reducing a fan speed when a window has a gap and based on vehicle speed (see e.g. [0066]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669